DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 2/11/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 2/11/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-6 and 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarry (US 20170069883 A1) in view of Yazdani (US 20150287672 A1) and Andry et al (US 20150287960 A1).
Regarding claim 1, 11 and 13, Jarry discloses a structure for integrating a plurality of thin film microbattery comprising a plurality thin film microbattery (108) formed over an interposer (116) and a seal (113) formed over the thin film microbattery to create individual microbattery modules [Abstract; Fig. 1-2; paragraph ]. Jarry remains 
Jarry/Yazdani remains silent that thin film microbattery is disposed between the electronic circuitry.  However, Andry discloses a thin flexible microsystem (100) with integrated energy source (thin flexible microbattery). Andry teaches that the microbattery (202-204, 302-304) is disposed directly between the electronic circuitry (206, 209, 210, 213, 214) and (306, 309, 310, 313, 314) [Abstract; Fig. 1-21; paragraph 0037-0086]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of disposing microbattery directly between electronic circuitry in order to have a compact structure. 
Regarding claim 2 and 12, Andry teaches that all the electronic circuitry is collinear with respect to each other and with the thin film microbattery [Fig. 1-5].
Regarding claims 3 and 16, it is noted that a typical battery comprises an anode, a cathode, electrolyte and current collectors.
Regarding claims 4 and 18, Yazdani teaches that electric/electronic components are electrically connected by electrical connections formed within the interposer [paragraph 0011, 0013, 0015, 0016, 0052, 0053].
Regarding claims 5-6, It is noted that formation/removal of the microbattery is claimed in a product by process manner which does not have patentable weight in an apparatus claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 
Regarding claim 17, Jarry teaches that the protective layer (113) covers the thin film microbattery [Fig. 2; paragraph 0021, 0025-0026].

9.	Claims 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarry (US 20170069883 A1) in view of Yazdani (US 20150287672 A1) and Andry et al (US 20150287960 A1) as applied in claim 1 and further in view of Samarao et al (US 20160190564 A1).
Regarding claims 7-8 and 14-15, Jarry/Yazdani/Andry remain silent about utilizing micronatteries in wearable electronic devices such as health and fitness monitoring devices. However, Samarao teaches that the capacity and size of a battery incorporating silicon would enable chip-scale micro-batteries (like integrated circuits, MEMS devices etc.,) that could power devices like MEMS sensors, CMOS memories, Smart Cards, Smart Dust, Drug Delivery Systems, Medical Implantable Devices etc. [paragraph 0017]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilization of microbatteries in wearable electronic devices due to its size and capacities. 

10.	Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarry (US 20170069883 A1) in view of Yazdani (US 20150287672 A1) and Andry et al .
Regarding claims 9 and 20, Jarry/Yazdani/Andry’960 remain silent about batch processing in manufacturing the microbattery.  However, it is known in the art to utilize batch processing in monolithic metal deposition for the anode and cathode electrodes of a micro-battery because of high production efficiency as taught by Andry’068 [paragraph 0003]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilization of batch processing in order to achieve high production efficiency.

11.	Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarry (US 20170069883 A1) in view of Yazdani (US 20150287672 A1) and Andry et al (US 20150287960 A1) as applied in claims 1 and further in view of Kelley et al (US 20050079418 A1).
Regarding claims 10 and 19, Jarry/Yazdani/Andry remain silent about manufacturing processing like sputtering and evaporation techniques. However, sputtering and evaporation techniques in manufacturing of thin film microbattery is well known as taught by Kelley [paragraph 0025, 0029, 0031, 0049, 0055, 0066-0068, 0075]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.
.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,637,101. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the elements of claims in both U.S. Patent No. 10,637,101 and the instant application are common, only fact that they are arranged differently.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723